Rugg, C. J.
The evidence warranted a finding that the deceased received "a personal injury arising out of and in the course of his employment” by a subscriber under the workmen’s compensation act. St. 1911, c. 751, Part II, § 1. He worked in a cotton mill. The material evidence was that on an unusually hot twenty-fifth of June the deceased, having finished for the day his usual rather light labor performed in a room considerably cooler than the out of door temperature, undertook the much more severe, continued and active overtime work of lifting heavy pieces of hot, damp cloth in a moist room (ordinarily ventilated by fans, which had stopped with the end of the regular hours of work), where the temperature was materially higher than out of doors. He worked under this physical strain for about forty minutes. Shortly afterwards his lifeless body was found near a faucet where he had gone to wash his face and hands. Two physicians testified in substance that, in their opinion, the employee died from the *523combined effects of a heart weakness, probably a valvular trouble, the exertion of his work in the close room, and the high temperature caused by the heat of the room and the especially hot weather, that he would not have succumbed and met his death with either of these factors absent and that all were contributing causes.
As has been repeatedly pointed out in opinions of this court, our workmen’s compensation act differs from many other similar statutes in that the injury need not be an accident. The death in the case at bar might well have been found to have resulted from overheating arising from unusually hard labor, after the end of the ordinary work of the day, performed in a close and superheated atmosphere. In principle the case is indistinguishable from McPhee’s Case, 222 Mass. 1, Madden’s Case, 222 Mass. 487, McManaman’s Case, 224 Mass. 554. A physical impact is not an essential prerequisite to a personal injury under the act. Brightman’s Case, 220 Mass. 17. A direct causal connection might have been found to exist between the conditions under which the kind of labor was performed by the employee and his decease. McNicol’s Case, 215 Mass. 497.
The finding, that the wife of the deceased was living with him at the time of his death and hence conclusively presumed to be totally dependent upon his earnings for support, cannot stand. He came to this country from Armenia three and a half years before his death, and since had worked and lived here continuously. His wife remained in Armenia and lived there. They were not living together. Nelson’s Case, 217 Mass. 467. Gorski’s Case, 227 Mass. 456. Derinza’s Case, ante, 435.
The question of the wife’s dependency must “be determined in accordance with the fact” as it was at the time of the injury to the husband. Part II, § 7, last paragraph. McDonald’s Case, ante, 454.
The wife is not debarred from receiving compensation under the act by reason of the fact that she is a non-resident alien. Derinza’s Case, ante, 435.
The decree is reversed. The case must be remanded for further consideration by the Industrial Accident Board.

So ordered.